PER CURIAM.
This is an appeal from a refusal of the trial court in an RCr 11.42 post-conviction *950proceeding to set aside the movant’s conviction upon a plea of guilty to' a charge of storehouse breaking which motion centers principally, in general terms, on alleged inadequacy of counsel. Although counsel was appointed for the accused on the day of his arraignment and plea of guilty to the charge of storehouse breaking, four charges involving the habitual criminal act were dismissed by the trial court. It is apparent from the record that appointed counsel adequately represented him, that the accused voluntarily pled guilty to the charge of storehouse breaking, and that the general allegations of his motion are patently insufficient to justify a hearing in the trial court. Maggard v. Commonwealth, Ky., 394 S.W.2d 893 (1965); Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).
The judgment denying post-conviction relief is affirmed.
All concur.